DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          JORGE ALVAREZ,

                              Petitioner,

                                  v.

                         STATE OF FLORIDA,

                             Respondent.


                            No. 2D21-427



                         September 29, 2021

Petition for Writ of Certiorari to the Circuit Court for Polk County;
Ellen S. Masters, Judge.

Jorge Alvarez, pro se.

Ashley Moody, Attorney General, Tallahassee, and Chelsea N.
Simms, Assistant Attorney General, Tampa, for Respodent.


PER CURIAM.

     We treat the petition for writ of certiorari as an appeal from the

trial court's final order dismissing the habeas corpus petition that

was filed below and affirm. See Fla. R. App. P. 9.040(c); Genovese v.
Inch, 290 So. 3d 923, 924 (Fla. 4th DCA 2020); see also Baker v.

State, 878 So. 2d 1236, 1245-46 (Fla. 2004); Johnson v. State, 267

So. 3d 10, 11 (Fla. 4th DCA 2019).


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2